Per Curiam.
This was an injunction bill. An application for a prelinrinary injunction was heard by Vice-Chancellor Bergen, who denied it for reasons expressed by him .in an opinion reported in 70 N. J. Eq. (4 Robb.) 536. The cause was afterward^ submitted’ on final hearing to Vice-Chancellor Learning upon the same testimony. He concurred in the views. of Vice-Chancellor Bergen, and advised the dismissal of the bill of complaint.
We likewise concur, and the decree of dismissal should be affirmed, with costs.
For affirmance — The Chancellor, Chiee-Justice, Garrison, Swayze, 'Trenchard, Parker, Bogert, Vroom, Green, Gray, Dill — 11.
For reversal — None.
*457CASES ADJUDGED IN THE COURT OF CHANCERY OF THE STATE OF NEW JERSEY. ' MAY TERM, 1908.